DETAILED ACTION
Terminal Disclaimer filed on 10/28/21 is approved.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reason for allowance
 
 
Claims 1-20 are allowed. The following is an examiner’s statement of reason for allowance: None of the references of record teaches or suggests the claimed limitations having a method to form a 3D semiconductor device, the method comprising: providing a first level comprising first circuits having transistors and first interconnection, a second level comprising second transistors and second interconnection, transferring with bonding the second level on top the first level, and then thinning the second level to a thickness of less than 30 microns, wherein the bonding comprises oxide to oxide bonds, metal to metal bonds, and wherein at least one of the metal to metal bond has a pitch of less than 1 micron from another of metal to metal bond structures. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
 
 
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO P LE whose telephone number is (571)272-1785.  The examiner can normally be reached on Monday-Friday 9AM-6PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/THAO P LE/
Primary Examiner, Art Unit 2818